10/6/2019 Missouri Western Civil Cover Sheet 5: (9G-cV> Oo /37- bP

JS 44 (Rev 09/10)

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MISSOURI

CIVIL COVER SHEET

This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in September
1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information contained
herein neither replaces nor supplements the filing and service of pleadings or other papers as required by law. This form is authorized for
use only in the Western District of Missouri.

The completed cover sheet must be saved as a pdf document and filed as an attachment to the Complaint
or Notice of Removal.

Plaintiff(s): Defendant(s):

First Listed Plaintiff: First Listed Defendant:

Stacy Kaye Arnold ; City of St. Joseph ;

County of Residence: Outside This District County of Residence: Buchanan County

Additional Defendants(s):
St. Joseph Public Library ;
Officer Rebecca Hailey ;
Roger Clary ;

County Where Claim For Relief Arose: Buchanan County

Plaintiff's Attorney(s): Defendant's Attorney(s):

Basis of Jurisdiction: 3. Federal Question (U.S. not a party)

Citizenship of Principal Parties (Diversity Cases Only)
Plaintiff: N/A
Defendant: N/A

Origin: 1. Original Proceeding
Nature of Suit: 440 All Other Civil Rights

Cause of Action: 42 U.S.C. § 1983. Deprivation of Constitutional Rights.
Requested in Complaint

 

Class Action: Not filed as a Class Action
Monetary Demand (in Thousands): 250
Jury Demand: No

Related Cases: Is NOT a refiling of a previously dismissed action ee
Signature: GS : Zz Q ro Se

Date: Ey 20\4
ase 5:19-cv-06137-BP Document1-1 Filed 10/09/19 Page 1of1

 

1/2
